Citation Nr: 0433437	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to secondary service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1983 
to December 1985, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
appeal and the Board is of the opinion that the evidence of 
record indicates the need for such an examination.

The veteran contends that he has a low back disorder that is 
due to his service connected left ankle disability.  More 
specifically, in a statement from the veteran dated in June 
2001 he related that his service connected left ankle has 
interfered with the way he walked and aggravated his lower 
back.  In this regard, a VA examination performed in March 
2000 noted the veteran's posture and gait were normal and 
there was no limitation of standing or walking.  And while 
most of the private medical records associated with the 
claims file do not contain any information concerning the 
veteran's gait, a record dated in August 2000 submitted after 
the veteran's BVA hearing does report that the veteran's gait 
and coordination were minimally impaired.

In addition, the medical evidence considered by the RO 
included private medical records dated between 1995 and 2001 
that showed the veteran had been seen for complaints of low 
back pain, usually following a precipitating event and was 
generally described as a strain.  Those records do not appear 
to contain any opinion that relate a back disorder to the 
service connected left ankle disability.  But following the 
veteran's BVA hearing he submitted additional private medical 
records that included an August 2000 record that recorded 
diagnoses of possible lumbar radiculopathy, left at S1 and 
possible discogenic low back pain.  Also included with the 
recently submitted medical records was a November 2004 
statement that offered an opinion that the veteran's prior 
ankle injury with residual arthritic changes "is an 
aggravating factor for his back pain."  

However in adjudicating the veteran's claim the RO does not 
appear to have considered whether the service connected left 
ankle disability aggravated a preexisting low back disorder, 
as opposed to actually causing a low back disorder.  The 
United States Court of Appeals for Veteran's Claims (Court) 
has held that in adjudicating claims for secondary service 
connection "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  As such, further adjudication of the veteran's 
claim for secondary service connection is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination of his left ankle and lumbar 
spine to ascertain the severity of his 
service connected left ankle disability 
and the nature and etiology of any lumbar 
spine disorder.  The primary purpose of 
the examination is to ascertain whether 
there is a causal or etiological 
relationship between the veteran's 
service connected left ankle disability 
and any currently diagnosed lumbar spine 
disorder(s).  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to offer an 
opinion as to whether the veteran's 
service connected left ankle disability 
has caused any lumbar spine disorder(s), 
and if so to specify the lumbar spine 
disorder that is caused by the service 
connected disability.  If the service 
connected left ankle disability has not 
caused a lumbar spine disorder, the 
examiner is requested to offer an opinion 
as to whether the service connected left 
ankle disability has chronically worsened 
or increased the severity of the 
veteran's lumbar spine disorder(s).  If 
the service connected left ankle 
disability chronically worsens or 
increases the severity of the veteran's 
lumbar spine disorder, the examiner 
should attempt to specify the degree of 
increased disability in the lumbar spine 
disorder that is caused by the service 
connected disability.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.  After the development requested in 
the first paragraph has been completed, 
the RO should readjudicate the veteran's 
claim for secondary service connection 
for a lumbar spine disorder.  In doing 
so, the RO should consider not only 
whether the veteran's service connected 
left ankle disorder has caused a lumbar 
spine disorder, but also whether the 
service connected left ankle disability 
aggravates a lumbar spine disorder, 
guided by the Court's decision in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



